DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Vich (U.S. Publication No. 2016/0103147 A1) discloses an automotive component assembly which comprises an input circuit portion for a sensor and a component portion. The input circuit portion is aligned with the component portion in a desired assembly position. A pocket is at least partially defined by the component portion to receive the input circuit portion and a clamping force retains the input circuit portion between a first layer and a second layer of the component portion forming the pocket. An overmold material is applied to retain the input circuit portion and the component portion to one another.  A clamping force 26 is applied to press the first layer 20 and the second layer 22 toward one another. The clamping force 26 applies enough pressure to the input circuit portion 12 to ensure sufficient contact between the terminals 16, 18 and the leadframe 14, while being low enough to not damage the input circuit portion 12. The clamping force 26 may be applied by any technique which is capable of applying the force in a manner that desired for a particular input circuit portion 12 and component portion 14 design.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a clamping device holding the sensor to the printed circuit board, the clamping device engages around the first printed circuit board region, such that the clamping device exerts a clamping force both on the sensor arranged on a first side of the first printed circuit board region, and on a second side of the first printed circuit board region.”

 
Allowable Subject Matter
2.	Claims 1, 2 and 5-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a clamping device holding the sensor to the printed circuit board, the clamping device engages around the first printed circuit board region, such that the clamping device exerts a clamping force both on the sensor arranged on a first side of the first printed circuit board region, and on a second side of the first printed circuit board region.”

Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “such that the clamping device exerts a clamping force both on the sensor arranged on a first side of the first printed circuit board region, and on a second side of the first printed circuit board region.”
	
Claims 2, 5-7, 12, 14, 15 and 17 are allowable due to their dependencies on claim 1; claims 8, 9 and 11 are allowable due to their dependencies on claim 7; claim 10 is allowable due to its dependencies on claim 9; claim 11 is allowable due to its dependency on claim 7; claim 13 is allowable due to its dependency on claim 12. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866